Order unanimously reversed, writ of habeas corpus dismissed, and relator remanded to the custody of the Warden of Attica State Prison. Memorandum: While the warning then prescribed by section 335-b Code of Criminal Procedure was not given to the defendant at the time of his arraignment, no harm or prejudice was occasioned to him since the required warning was given at the time of the court’s acceptance of his plea of guilty. (See People v. Porter, 14 N Y 2d 785; People ex rel. Butler v. Fay, 27 A D 2d 663; People ex rel. Gallagher v. Follette, 27 A D 2d 664.) (Appeal from order of Wyoming County Court, remanding relator to Queens County for further proceedings.) Present — Williams, P. J., Goldman, Henry, Del Vecehio and Marsh, JJ.